Citation Nr: 0501889	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  95-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a skin disorder, to 
include folliculitis, tinea cruris, pseudofolliculitis 
barbae, and aplopecia areata, on a direct basis, as due to 
herbicide exposure, or as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, and from November 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
from January 1994 and May 1997 rating decisions issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected as 
to the issues noted above.  The Board last reviewed this 
claim in February 2000, at which time it directed that 
further evidentiary development be undertaken on remand.    

The veteran waived his right to testify before a Veterans Law 
Judge of the Board.  In September 1995, the veteran testified 
before a Decision Review Officer of the RO.  The RO hearing 
transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to 
service connection for a right shoulder disability, bilateral 
knee disability, and a skin disorder.  Further development 
would ensure that the veteran's due process rights, including 
those associated with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), as amended, and VA regulations implementing VCAA, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
met.  The specific bases for remand are set forth below.   


Service Medical Records

The record indicates that a Supplemental Statement of the 
Case pertaining to all three issues on appeal was sent to the 
veteran in March 2003.  In October 2004, the claims file was 
transferred to the Board for appellate review.  In December 
2004, the Board received additional service medical records.  
The recently-received service medical records appear to be 
relevant to the issues on appeal, and as such, should be 
considered by the RO in adjudicating this claim de novo, 
after all remand directives herein are completed.  The Board 
notes that there is no evidence of an affirmative waiver of 
initial RO review of the additional service medical records, 
apparently because these records were not sent by the veteran 
or his representative, but were forwarded to the Board by the 
RO after the claims file had been transferred to the Board.  
The RO apparently received them from the VA Records 
Management Center in St. Louis, Missouri.   

VA Compensation and Pension (C&P) Medical Examination(s)

The record indicates that three VA C&P medical examinations 
were scheduled to be held in 2000 (November 13, 16, and 30, 
2000).  The Board directed the performance of appropriate C&P 
medical examinations in its February 2000 remand order.  

The record further provides that the veteran had failed to 
appear for any of the examinations.  However, it is not clear 
to the Board as to whether the veteran did in fact receive 
notice of the scheduling of the three C&P examinations.  The 
claims folder contains what appear to have been two notices 
to the veteran concerning the C&P examinations scheduled to 
be held on November 13, and November 30, 2000.  However, 
these notices contain no date showing when they were 
addressed or sent to the veteran.  Therefore, it is 
questionable whether the veteran was afforded reasonable 
advance notice of the examinations to make necessary 
arrangements to appear at the appointed date and time.  
Moreover, there is no evidence of a notice specific to the 
third examination, which purportedly was scheduled to be held 
on November 16, 2000.  

Further on the C&P examination scheduling, the Board 
acknowledges the position of the veteran's representative 
that the veteran might not have received the notices about 
C&P examinations as they might have been sent to an address 
at which the veteran no longer resided.  See October 2004 
Post-Remand Brief.  The Board has reviewed the two notices 
carefully, and notes that they do show what appears to have 
been the veteran's home address of record at that time.  
Indeed, other correspondence to the veteran dated earlier in 
2000 bear the same address as that shown in the C&P 
examination notices, and there is no evidence that such 
correspondence was returned by the U.S. Postal Service as 
undeliverable.  Accordingly, it is reasonable to deduce that 
the address on the notices was the correct home address at 
that time.  See 38 C.F.R. § 3.1(q) (2004) (written VA notices 
are to be sent to "a claimant or payee at his or her latest 
address of record").  If a veteran relocates or changes his 
mailing address, it is his responsibility to keep VA abreast 
of his whereabouts.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Further, the Board notes that neither the veteran nor his 
representative argues that the veteran had no knowledge at 
all of the scheduling of C&P examination(s).  Presumably, in 
light of the Board's prior remand order, the veteran had been 
on notice in early 2000 that C&P examinations would be 
forthcoming.  Moreover, the record includes a March 2000 RO 
letter to the veteran (apparently not returned by the Postal 
Service as undeliverable), which states that failure to 
report for a VA examination without good cause could result 
in denial of the claim.  It further placed the veteran on 
notice that C&P examinations would be scheduled.  
Nonetheless, it is argued that the notice(s) might have been 
sent to an address no longer valid.  In any event, given the 
lack of definitive evidence showing that the veteran did 
receive timely notice of the three C&P medical examinations 
and the Board's prior determination that the claim merits 
further evidentiary development, the Board finds that the 
veteran is not precluded from being afforded further C&P 
medical examination(s) solely due to his failure to report 
for the prior examinations.  Rather, the Board finds, that, 
in light of additional service medical records recently 
associated with the claims file, the RO should first review 
the entire record and then engage in further appropriate 
evidentiary development, which could include C&P 
examination(s) if deemed warranted.  

Further with respect to the VA C&P examinations, the Board 
acknowledges the representative's argument that, even if the 
examinations had been conducted, they would not have been 
adequate for the purposes of adjudicating the claim, as the 
RO had failed to perform the Board's February 2000 remand 
directives in the order specified, and in particular, failed 
to first obtain relevant medical evidence before scheduling 
the examinations.  The Board does not opine on the merits of 
the representative's argument in this regard, but notes that 
this remand order directs, first, the review of the entire 
claims file, which includes additional service medical 
records, and then further evidentiary development, which 
could include C&P examination(s) if deemed appropriate.  
Structuring this remand order in such a manner should address 
the representative's concerns.    

The veteran is advised, again, that, if C&P medical 
examination(s) is/are scheduled, then it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case.  Consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).        

In consideration of the foregoing, the Board finds that 
further evidentiary development is warranted before the claim 
of entitlement to service connection for right shoulder and 
bilateral knee disabilities and skin disorder can be 
adjudicated.  Therefore, the claim is remanded, via the AMC 
in Washington, D.C., for the following actions, after which 
the RO should conduct de novo review of the claim:

1.  Ask the veteran and/or his 
representative whether there exists any 
evidence not currently of record but 
relevant to the knees, right shoulder, or 
dermatological problems.  If so, obtain 
and associate them with the claims 
folder.  If the records are in the 
custody of private physicians, the 
veteran should be asked whether he would 
be willing to execute release forms to 
permit the RO to obtain these records 
directly.  If he is not so willing, he 
should be asked to provide these records 
himself.    

2.  Review the Board's prior (February 
2000) remand order and ensure completion 
of the directives therein.

3.  Review the entire claims folder, 
including the additional service medical 
records discussed in page 3 of this 
remand order.

4.  After completing all of the 
directives above, determine whether 
further evidentiary development is 
warranted.  Such further development 
could include C&P medical examination(s) 
appropriate to the issues on appeal.  

If further C&P examination(s) is/are 
scheduled, the examiner(s) should be 
asked to (i) provide specific diagnoses 
as to what, if any, disorder(s) or 
disease(s) that the veteran currently has 
with respect to the claimed bilateral 
knee and right shoulder disabilities and 
skin disorder; and (ii) opine whether, it 
is less likely than not (by a probability 
less than 50 percent), at least as likely 
as not (by a probability of 50 percent), 
or more likely than not (by a probability 
higher than 50 percent), that the 
diagnosed bilateral knee disorder, right 
shoulder disorder, and/or skin disorder 
is/are etiologically related to active 
service.  Appropriate diagnostic testing, 
which could include radiology studies, 
should be performed as deemed warranted 
by the examiner(s).  



Before issuing the written examination 
report(s) or opinion(s), the examiner(s) 
should review the veteran's claims 
folder, which should include a complete 
copy of this remand order.  The 
examiner's opinion(s) should be supported 
by adequate rationale or bases therefor.  

Associate with the claims folder the 
examination report(s) and/or written 
opinion(s), as well as pertinent 
diagnostic testing report(s).                

5.  Conduct any other appropriate 
evidentiary development.  Thereafter, 
review the entire record and readjudicate 
the claim.  It is noted that all notice 
and assistance requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and on further adjudication of this 
claim.  
     
6.  If the decision is adverse to the 
veteran on any issue, issue a revised 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  
     
The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




